



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



R.
                v. Monk,









2004 BCCA
            1




Date: 20040105





Docket: CA30666

Between:

Regina

Respondent



And

Darcy Jonathan
      Monk

Applicant














Before:



The Honourable
            Chief Justice Finch





(In Chambers)









D. Markovitz



Counsel for the Applicant





B.H. Johnstone



Counsel for the Respondent





Place and
            Date of Hearing:



Vancouver, British Columbia





December 11, 2003





Place and
            Date of Judgment:



Vancouver, British Columbia





January 5, 2004







Reasons for Judgment of the Honourable Chief Justice
        Finch:

[1]

The
        applicant applies for the assignment of counsel under s.684 of the
Criminal
        Code
.  It is common ground that he has no financial means to pay
        for counsel himself.  The Legal Services Society refused to fund his conviction
        appeal.  The Crown did not suggest that the applicant was capable of arguing
        the appeal on his own.  The only issue on this application is whether
        there is an arguable appeal, one with sufficient merit to warrant the
        appointment
      of counsel.

[2]

The
        applicant was convicted of manslaughter at a re-trial by judge and jury
        on a charge of second degree murder.  He had been acquitted at his first
        trial, but the Crown succeeded on appeal in obtaining a new trial.  After
        his conviction the applicant was sentenced to ten years imprisonment, the
        judge having given credit for two years pre-trial custody.  Mr. Markovitz
      has acted for the applicant throughout.

[3]

On
        application to the Legal Services Society for the funding of an appeal,
        the Society agreed to pay for an appeal against sentence.  However, the
        Society refused to fund an appeal from conviction.  On the advice of
        senior counsel, and following a review of his decision, the Society took
        the view
      that the proposed conviction appeal lacked sufficient merit.

[4]

The
        applicants proposed grounds of appeal include error in the trial judges
        charge on party liability under s.21(1) and (2) of the
Criminal Code
,
        and error in his refusal to admit the applicants out-of-court exculpatory
        statement made to the police about 30 hours after his arrest, because there
      was no explicit suggestion of recent fabrication.

[5]

On
        this application for the assignment of counsel, Crown counsel did not concede
        that there was a meritorious ground of appeal, but Mr. Johnstone drew to
        my attention
Lucas v. The Queen
[1963] 1 C.C.C. 1 as authority
        which might support the admissibility of the applicants out-of-court
        statement.  In
Lucas
,
      Kerwin C.J.C. for the majority said at pp.10-11:

It was open to the
        defence to obtain evidence from the appellant to the effect that he had
        made a statement to the police, following his arrest, which was similar
      to the evidence which he had given at the trial.



[6]

The
        general rule against the admissibility of self-serving statements has been
        subsequently considered by the Supreme Court of Canada in
R. v. Simpson
        and Ochs
[1988] 1 S.C.R. 3, 38 C.C.C. (3d) 481, and
R. v.
        Evans
[1993] 2 S.C.R. 629.  It does not appear to me that the
        proposition quoted from
Lucas
has ever been overruled.  The
        relevant authorities have recently been discussed in
R. v. Liu
[2003]
        O.J. 74, a decision of the Ontario Superior Court of Justice.  See also:  P.
        McWilliams, Q.C.,
Canadian Criminal Evidence
, 3
rd
ed.
        1997 and Sopinka, Letterman and Bryant,
The Law of Evidence in Canada
,
      1992.

[7]

In
        my respectful opinion there is sufficient merit in this ground of appeal
        to make it desirable in the interests of justice for the applicant to
      have legal assistance in the preparation and presentation of his appeal.  Accordingly,
        I direct that Mr. Markovitz be assigned to act on the applicants behalf
      under the provisions of s.684.







The Honourable
Chief
      Justice Finch




